DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2022 has been entered.
Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are persuasive only in part.
First, the amendments to the specification (including the claims) overcome the specification objections, which are withdrawn.
Second, the amendments to the claims overcome the previous rejections under 35 U.S.C. 112(b), which are withdrawn.  However, new issues in this respect are raised by the amendment, as detailed below.
In this respect, regarding the amendments to the independent claims, the examiner cannot determine the metes and bounds of the added determining step/function (e.g., determining “whether the braking profile is for a safety critical driving situation based on the information”) from the teachings of the specification e.g., at published paragraph [0057], and accordingly makes a (new) rejection in this respect, as detailed below.
Third, while the examiner adds a third reference to the Volkmar et al. (‘722) rejection under 35 U.S.C. 103, and adds a new rejection as well, applicant argues regarding Volkmar et al. (‘722):
Volkmar fails to teach or suggest “determining, by the one or more processors, whether the braking profile is for a safety critical driving situation based on the information”, as recited by amended claim 1. As such, Volkmar could not teach or suggest “determining, by the one or more processors, whether to send at least one of a first braking command to engage friction braking of the vehicle or a second braking command to engage regenerative braking of the vehicle based on (1) the braking profile and (2) the determination of whether the braking profile is for a safety critical driving situation’, as recited by amended claim 1.

Even though the examiner considers this new limitation to be indefinite, the examiner cites a new reference, Gueb (Germany, 102018211792), commonly assigned with Volkmar et al. (‘722), which teaches selecting a frictional braking strategy/profile (the time dependence of which is shown in FIG. 3 at Bdis) or a regenerative braking strategy/profile (the time dependence of which is shown in FIG. 3 at Breg) based on the required deceleration, the time delay of implementing the regenerative braking, and a resulting minimum distance/separation (Amin) between the controlled vehicle and a preceding vehicle, with these determinations reflecting whether the respective profile will be used in a safety critical (e.g., high deceleration or low separation) driving situation.  Accordingly applicant’s arguments are not persuasive in this respect.
Claim Objections
Claim 7 is objected to because of the following informalities:  it appears “control deceleration” in line 14 of claim 7 may be intended to read, “control the deceleration”, e.g., in view of the corresponding amendments to claims 1 and 14, and in view of the amendment to line 1 of claim 7 e.g., that introduced “deceleration of a vehicle”.  Appropriate correction is suggested but not required; the objection will not be maintained after this Office action by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 13, 14, and 20 to 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7ff, in claim 7, lines 8ff, and in claim 14, lines 8ff, “[determining] whether . . . for a safety critical driving situation based on the information” is indefinite from the teachings of the specification and the claim context because it is unclear how the “safety critical” (or not safety critical) nature for the driving situation (e.g., whose safety?) in the claim context is determined, with “safety critical” apparently being facially subjective with no objective standard provided in the specification in order to allow the public to determine the scope of the claim, and what would or would not be a braking profile “for a safety critical driving situation”, since the braking profile is apparently not used to control the deceleration of the vehicle in any apparent driving situation, by the wording of the claim.  In this respect, the specification teaches this at published paragraph [0057]:
“[0057] This information [e.g., information on objects to which the vehicle is responding] can be leveraged by the brake controller 230, for instance to determine if a particular braking profile or portion of the braking profile is safety critical or for a safety critical driving situation. If so, even where the magnitude and command rate of change of the braking profile would be suitable for regenerative braking, the brake controller would select friction braking. In other words, the brake controller can choose how to arbitrate between friction and regenerative braking based on how safety critical a given braking profile or driving situation is. For instance, the brake controller could arbitrate friction and regenerative braking based on a table for objects. For example, situations including humans, vehicles, railroad crossings, etc. may be considered safety critical driving situations whenever they are nearby to the vehicle 100, but stop signs and stop lights may not be considered safety critical driving situations.”

However, this does not make clear when a driving situation would be considered “safety critical” or how the claimed braking profile would have been considered “for a safety critical driving situation”.  For example, if a bicyclist was on a bike path nearby to a vehicle on a long stretch of straight road, and a small dog or fox ran out in front of the vehicle such that the deceleration of the vehicle was automatically controlled in the autonomous driving mode, then would the situation have been determined to be “safety critical” from the teachings of the specification and would the braking profile have been determined to be “for” a safety critical driving situation, if only an animal (perhaps) was in danger?  Why or why not?
In this respect, the teachings of the specification seem to possibly imply that a situation may/might be considered “safety critical” when it might lead to a collision1, and not safety critical when it may/might not lead to a collision.  However, but both of these occurrences (regarding the collision that has not yet occurred and may or may not occur) are outside the claim scope, and even the scope of the specification description, and would be subject to conjecture apart from any objective standard, thus leaving the examiner unsure of how to construe/interpret what would be required for one or more processors to “determin[e] whether the braking profile is for a safety critical driving situation . . .” or not.  In particular, the line of demarcation between “safety critical” and non-safety critical that should be used for the “determin[ing] whether” aspect of the claim language is unclear to the examiner, and would apparently not be clear to one of ordinary skill in the art from the teachings of the specification.
In claim 22, line 2, in claim 28, line 2, and in claim 34, line 2, the final “is identified” before the period (“.”) is grammatically incorrect, unclear, and perhaps (?) superfluous (and, in that case, could apparently be deleted).
In claim 23, line 1, in claim 29, line 1, and in claim 35, line 1, “the vehicle” has insufficient antecedent basis (e.g., is this referring to the vehicle recited in the independent claim or the vehicle subsequently recited e.g., in claim 21, 27, or 33?) and is unclear.
In claim 25, line 2, and in claim 31, line 2, “a table of objects” is indefinite (e.g., a table existing where or how, and objects [e.g., data objects?] defined particularly how?)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 14, 20, 21, 23 to 27, 29 to 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta (2017/0008400) in view of Tanase et al. (2017/0015314).
Katsuta (‘400) reveals:
per claim 1, a method of controlling deceleration of a vehicle in an autonomous driving mode [e.g., the automatic brake control at S4, YES in FIG. 2A of Katsuta (‘400)], the method comprising: 
receiving, by one or more processors of the vehicle [e.g., 300, 320, 330, 340],, information identifying one or more objects [e.g., the a preceding vehicle that is decelerating, or a collision object having the possibility of collision with the vehicle (paragraph [0014]) detected by the vehicle surrounding situation detector (332, 334)] and features of the one or more objects [e.g., that the preceding vehicle is “decelerating”, or that the collision object was an object with a possibility of colliding with the vehicle], and a braking profile for a trajectory for the vehicle to follow into the future [e.g., for the “stop control” when a collision object is detected, the total braking force profile shown (as extending between t11 and t13, with the stop request for stop control being output at t11 in response to detection of the collision object, and the vehicle stopping at t13) in FIG. 4 which employs friction braking with the proportion of the regenerative brake within the total braking force set to zero; and/or for the “deceleration control” when a decelerating preceding vehicle is detected, the total braking force profile shown (as extending between t21 and t23, with the deceleration request for the deceleration control being output at t21 in response to detection of the preceding vehicle decelerating and being changed to the off state at t22) in FIG. 5 which employs a low level share of regeneration request in the total braking force, with the with friction brake force share obtained by subtracting the regeneration request from the total braking force]; 
determining, by the one or more processors [e.g., 300, 320, 330, 340],, whether the braking profile is for a safety critical driving situation based on the information [e.g., when the driving support ECU 330 (as the control unit 20) generates a stop request in response to the collision object having a possibility of collision (as a feature) being detected, with the examiner considering a stop request to avoid the possible collision to be safety critical; as opposed to when the driving support ECU 330 (as the control unit 20) merely generates a deceleration request which obviously does not raise a possibility of collision, and is therefore not (in the examiner’s thinking) safety critical]; 
determining, by the one or more processors [e.g., 300, 320, 330, 340], whether to send at least one of a first braking command [e.g., as shown in FIG. 4] to engage friction braking of the vehicle or a second braking command [e.g., as shown in FIG. 5] to engage regenerative braking of the vehicle based on (1) the braking profile [e.g., that in FIG. 4 maintains a friction braking force until the vehicle stops (at t13), or in FIG. 5 maintains a (constant-level) friction/regenerative braking force until (after) the deceleration request is changed to the off state] and (2) the determination of whether the braking profile is for a safety critical driving situation [e.g., with the safety critical driving situation being determined by the “stop request” determination at Step S5 in FIG. 2A]; and 
controlling, by the one or more processors [e.g., 300, 320, 330, 340], the deceleration of the vehicle in the autonomous driving mode based on the at least one of the first braking command or the second braking command [e.g., to stop the vehicle in FIG. 4, to avoid a collision, or to decelerate the vehicle for cruise control purposes in FIG. 5];
Katsuta (‘400) may not expressly reveal by what features a collision object having a possibility of collision with the vehicle was detected.
However, in the context/field of an improved control unit for a vehicle that decelerates the vehicle with both regenerative and friction braking forces, Tanase et al. (‘314) teaches at paragraphs [0071], etc. that a radar sensor 71 may calculate an existence of an obstruction ahead of the vehicle together with its distance and relative velocity, and a camera sensor 72 may take a photograph of the obstruction located ahead of the self-vehicle and analyze the photograph to identify the type (kind) of object (such as a vehicle, a pedestrian, etc.), for outputting the information (respective features) of the obstruction to a collision avoidance assist ECU 70, which then calculates a predicted collision time TTC based on the features (e.g., distance and relative velocity), and sets a collision avoidance braking mode when TTC is less that the collision avoidance threshold value tPB, so that the vehicle decelerates (e.g., using friction braking) with a determined collision avoidance deceleration GPB* in order to avoid the collision.  Moreover, Tanase et al. (‘314) teaches e.g., at paragraph [0052] that ECUs in hybrid vehicles may (typically) comprise a CPU and a storage device (as a non-transitory recording medium), such as a ROM and a RAM, and the CPU is configured to attain various functions by performing instructions (program) stored in the ROM.
It would have been obvious at the time the application was filed to implement or modify the Katsuta (‘400) vehicle, method, and ECUs so that the ECUs 300, 320, 330, 340, etc. in the hybrid vehicle of Katsuta et al. (‘400) were implemented as CPUs with stored instructions, as taught by Tanase et al. (‘314), and so that the collision object having the possibility of collision with the vehicle in Katsuta (‘400), detected in the situation ahead of the vehicle, would have been determined based on (features in) the video or image acquired by the camera 334 and the (relative inter-vehicle distance and relative velocity features obtained based on the) distance obtained from the inter-vehicle sensor 332 (such as a radar) as used to determine a conventional time to collision (TTC) with the object/obstruction, as taught by Tanase et al. (‘314), and so that the collision object would have been determined to exist and the “stop control” would have been implemented accordingly in Katsuta (‘400) when the object/obstruction time to collision (TTC) was determined to be within a collision avoidance threshold value (e.g., tPB), as taught by Tanase et al. (‘314), so that the collision possibility (with the collision object) as a safety critical driving situation would/could have been responded to through braking/stop control, as taught by Tanase et al. (‘314), in order that the ECUs would have been predictably implemented with conventional hardware, as taught by Tanase et al. (‘314), in order that the object having the possibility of collision would have been predictably determined from features sensed by the sensors (332, 334) already provided by Katsuta (‘400) using conventional (TTC) techniques, as taught by Tanase et al. (‘314), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Katsuta (‘400) vehicle, method, and ECUs would have rendered obvious:
per claim 1, receiving, by one or more processors of the vehicle, information identifying one or more objects [e.g., the objects and/or preceding vehicles in Katsuta (‘400); and/or the obstruction(s) in Tanase et al. (‘314)] and features of the one or more objects [e.g., the type (kind) or object/obstruction, the relative distance to and the relative velocity of the object, etc., as taught by Tanase et al. (‘314); e.g., the deceleration of the preceding vehicle, possibility of collision for the object, etc. in Katsuta (‘400)], and a braking profile for a trajectory for the vehicle to follow into the future [e.g., as shown in FIGS. 4 and 5 of Katsuta (‘400); and as shown in FIGS. 7 to 10 of Tanase et al. (‘314)]; 
determining, by the one or more processors, whether the braking profile is for a safety critical driving situation based on the information [e.g., whether the braking profile is for avoiding the possible collision with the collision object and stopping (at t13) based on TTC, as taught in FIG. 4 of Katsuta (‘400) and by Tanase et al. (‘314), e.g., for avoiding the (possible, and predicted within tPB) collision, or whether it is for decelerating only, as taught in FIG. 5 of Katsuta (‘400)];
per claim 7, a system for controlling deceleration of a vehicle in an autonomous driving mode [e.g., the automatic brake control at S4, YES in FIG. 2A of Katsuta (‘400)], the system comprising: 
one or more processors [e.g., 300, 320, 330, 340 in Katsuta (‘400)] configured to: 
receive information identifying one or more objects [e.g., the objects and/or preceding vehicles in Katsuta (‘400); and/or the obstruction(s) in Tanase et al. (‘314)] and features of the one or more objects [e.g., the type (kind) or object/obstruction, the relative distance to and the relative velocity of the object, etc., as taught by Tanase et al. (‘314); e.g., the deceleration of the preceding vehicle, possibility of collision for the object, etc. in Katsuta (‘400)], and a braking profile for a trajectory for the vehicle to follow into the future [e.g., as shown in FIGS. 4 and 5 of Katsuta (‘400); and as shown in FIGS. 7 to 10 of Tanase et al. (‘314)]; 
determine whether the braking profile is for a safety critical driving situation based on the information [e.g., whether the braking profile is for avoiding the possible collision with the collision object and stopping (at t13) based on TTC, as taught in FIG. 4 of Katsuta (‘400) and by Tanase et al. (‘314), e.g., for avoiding the (possible, and predicted within tPB) collision, or whether it is for decelerating only, as taught in FIG. 5 of Katsuta (‘400)]; 
determine whether to send at least one of a first braking command [e.g., as shown in FIG. 4 of Katsuta (‘400)] to engage friction braking of the vehicle or a second braking command [e.g., as shown in FIG. 5 of Katsuta (‘400)] to engage regenerative braking of the vehicle based on (1) the braking profile [e.g., that in FIG. 4 of Katsuta (‘400) maintains a friction braking force until the vehicle stops (at t13), or in FIG. 5 maintains a (constant-level) friction/regenerative braking force until (after) the deceleration request is changed to the off state] and (2) the determination of whether the braking profile is for a safety critical driving situation [e.g., with the safety critical driving situation being determined by the “stop request” determination at Step S5 in FIG. 2A of Katsuta (‘400)]; and 
control deceleration of the vehicle in the autonomous driving mode according to the braking profile based on the at least one of the first braking command or the second braking command [e.g., to stop the vehicle in FIG. 4 of Katsuta (‘400), to avoid a collision, or to decelerate the vehicle for cruise control purposes in FIG. 5];
per claim 13, depending from claim 7, further comprising the vehicle [e.g., title in Katsuta (‘400)];  
per claim 14, a non-transitory recording medium [e.g., the storage device, such as RAM or ROM, in Tanase et al. (‘314)] on which instructions are stored, the instructions when executed by one or more processors, cause the one or more processors to perform a method of controlling deceleration of a vehicle in an autonomous driving mode [e.g., for implementing the ECUs (e.g., 300, 320, 330, 340, etc.) that “execute” (abstract) the automatic brake control at S4, YES in FIG. 2A Katsuta (‘400), as taught at paragraph [0052] by Tanase et al. (‘314)], the method comprising: 
receiving information identifying one or more objects [e.g., the objects and/or preceding vehicles in Katsuta (‘400); and/or the obstruction(s) in Tanase et al. (‘314)] and features of the one or more objects [e.g., the type (kind) or object/obstruction, the relative distance to and the relative velocity of the object, etc., as taught by Tanase et al. (‘314); e.g., the deceleration of the preceding vehicle, possibility of collision for the object, etc. in Katsuta (‘400)], and a braking profile for a trajectory for the vehicle to follow into the future [e.g., as shown in FIGS. 4 and 5 of Katsuta (‘400); and as shown in FIGS. 7 to 10 of Tanase et al. (‘314)]; 
determining whether the braking profile is for a safety critical driving situation based on the information [e.g., whether the braking profile is for avoiding the possible collision with the collision object and stopping (at t13) based on TTC, as taught in FIG. 4 of Katsuta (‘400) and by Tanase et al. (‘314), e.g., for avoiding the (possible, and predicted within tPB) collision, or whether it is for decelerating only, as taught in FIG. 5 of Katsuta (‘400)]; 
determining whether to send a first braking command [e.g., as shown in FIG. 4 of Katsuta (‘400)] to engage friction braking of the vehicle or a second braking command [e.g., as shown in FIG. 5 of Katsuta (‘400)] to engage regenerative braking of the vehicle based on (1) the braking profile [e.g., that in FIG. 4 of Katsuta (‘400) maintains a friction braking force until the vehicle stops (at t13), or in FIG. 5 maintains a (constant-level) friction/regenerative braking force until (after) the deceleration request is changed to the off state] and (2) the determination of whether the braking profile is for a safety critical driving situation [e.g., with the safety critical driving situation being determined by the “stop request” determination at Step S5 in FIG. 2A of Katsuta (‘400)]; and 
controlling the deceleration of the vehicle in the autonomous driving mode based on the at least one of the first braking command or the second braking command [e.g., to stop the vehicle in FIG. 4 of Katsuta (‘400), to avoid a collision, or to decelerate the vehicle for cruise control purposes in FIG. 5];
per claim 20, depending from claim 1, wherein the features include type of the one or more objects [e.g., a “preceding vehicle” in Katsuta (‘400); and/or a type/kind of “obstruction” (which itself id a type of object), in Tanase et al. (‘314)];  
per claim 21, depending from claim 20, wherein the type is at least one of a pedestrian [e.g., paragraph [0071] in Tanase et al. (‘314)], a vehicle [e.g., as taught by the vehicle in Katsuta (‘400) and Tanase et al. (‘314)], or an area of a traffic accident;
per claim 23, depending from claim 21, wherein the vehicle is one of an emergency vehicle or a school bus [e.g., the vehicle in Katsuta (‘400) executes an “emergency stop” at paragraph [0088] and is thus considered by the examiner to be an emergency vehicle; in the alternative, emergency vehicles and school buses were conventional vehicles at the time the application was filed, and it would have been obvious, for one or ordinary skill in the art, to implement the Katsuta (‘400) vehicle, method, and ECUs on any or all vehicles that interacted with any or all other vehicles on the road, e.g., so as to execute stop control and avoid collisions e.g., with any/all other vehicles on the road];
per claim 24, depending from claim 1, wherein the features include at least one of location, heading, orientation, speed [e.g., relative velocity in Tanase et al. (‘314); and speed of preceding vehicle (paragraph [0083] in Katsuta (‘400)]], acceleration [e.g., deceleration of the preceding vehicle in Katsuta (‘400)], size or shape of the one or more objects;
per claim 25, depending from claim 1, wherein the determination of whether to send the first braking command or the second braking command is based on a table2 of objects [e.g., whether the answer at S5 in FIG. 2A is for a “STOP REQUEST” or a “DECELERATION REQUEST”, with the examiner understanding an obvious “request table” (representing answers at S5) in Katsuta (‘400), as an orderly arrangement of data for implementing the process flowchart in FIG. 2A, would have had e.g., two (data) objects in it];
per claim 26, depending from claim 7, wherein the features include type of the one or more objects [e.g., a “preceding vehicle” in Katsuta (‘400); and/or a type/kind of “obstruction” (which itself id a type of object), in Tanase et al. (‘314)];
per claim 27, depending from claim 26, wherein the type is at least one of a pedestrian [e.g., paragraph [0071] in Tanase et al. (‘314)], a vehicle [e.g., as taught by the vehicle in Katsuta (‘400) and Tanase et al. (‘314)], or an area of a traffic accident;
per claim 29, depending from claim 27, wherein the vehicle is one of an emergency vehicle or a school bus [e.g., the vehicle in Katsuta (‘400) executes an “emergency stop” at paragraph [0088] and is thus considered by the examiner to be an emergency vehicle; in the alternative, emergency vehicles and school buses were conventional vehicles at the time the application was filed, and it would have been obvious, for one or ordinary skill in the art, to implement the Katsuta (‘400) vehicle, method, and ECUs on any or all vehicles that interacted with any or all other vehicles on the road, e.g., so as to execute stop control and avoid collisions e.g., with any/all other vehicles on the road];
per claim 30, depending from claim 7, wherein the features include at least one of location, heading, orientation, speed [e.g., relative velocity in Tanase et al. (‘314); and speed of preceding vehicle (paragraph [0083] in Katsuta (‘400)]], acceleration [e.g., deceleration of the preceding vehicle in Katsuta (‘400)], size or shape of the one or more objects;
per claim 31, depending from claim 7, wherein the determination of whether to send the first braking command or the second braking command is based on a table of objects [e.g., whether the answer at S5 in FIG. 2A is for a “STOP REQUEST” or a “DECELERATION REQUEST”, with the examiner understanding an obvious “request table” (representing answers at S5) in Katsuta (‘400), as an orderly arrangement of data for implementing the process flowchart in FIG. 2A, would have had e.g., two (data) objects in it];
per claim 32, depending from claim 14, wherein the features include type of the one or more objects [e.g., a “preceding vehicle” in Katsuta (‘400); and/or a type/kind of “obstruction” (which itself id a type of object), in Tanase et al. (‘314)];
per claim 33, depending from claim 32, wherein the type is at least one of a pedestrian [e.g., paragraph [0071] in Tanase et al. (‘314)], a vehicle [e.g., as taught by the vehicle in Katsuta (‘400) and Tanase et al. (‘314)], or an area of a traffic accident;
per claim 35, depending from claim 33, wherein the vehicle is one of an emergency vehicle or a school bus [e.g., the vehicle in Katsuta (‘400) executes an “emergency stop” at paragraph [0088] and is thus considered by the examiner to be an emergency vehicle; in the alternative, emergency vehicles and school buses were conventional vehicles at the time the application was filed, and it would have been obvious, for one or ordinary skill in the art, to implement the Katsuta (‘400) vehicle, method, and ECUs on any or all vehicles that interacted with any or all other vehicles on the road, e.g., so as to execute stop control and avoid collisions e.g., with any/all other vehicles on the road];
Claims 22, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta (2017/0008400) in view of Tanase et al. (2017/0015314) as applied (for example only) to claims 21, 27, and 33 above, and further in view of Sung et al. (2019/0016316).
Katsuta (‘400) as implemented or modified in view of Tanase et al. (‘314) has been described above.
The implemented or modified Katsuta (‘400) vehicle, method, and ECUs may not reveal that the collision object having a possibility of collision with the vehicle detected by the vehicle surrounding situation detector is a pedestrian in a crosswalk, although the examiner believes this collision object would have been obvious to one of ordinary skill in the art even without further teaching, e.g., with Tanase et al. (‘314) recognizing that the obstruction for which collision avoidance by braking is required may be a pedestrian at paragraph [0071].
However, in the context/field of an improved vehicle which effects braking control to avoid a collision with an object, Sung et al. (‘316) teaches e.g., in conjunction with FIG. 7 that the object may be a detected pedestrian in a crosswalk.
It would have been obvious at the time the application was filed to implement or further modify the Katsuta (‘400) vehicle, method, and ECUs so that the collision object detected by the vehicle surrounding situation detector (332, 334) for which stop control would be executed was a pedestrian (as taught by Tanase et al. (‘314) at paragraph [0071]) who was in a crosswalk, as taught by Sung et al. (‘316) e.g., in FIG. 7, in order that possible collisions with pedestrians who were in crosswalks would have been predictably avoided, as taught by Sung et al. (‘316), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Katsuta (‘400) vehicle, method, and ECUs would have rendered obvious:
per claim 22, depending from claim 21, wherein the safety critical driving situation occurs when the pedestrian [e.g., as taught by Tanase et al. (‘314) at paragraph [0071] and by Sung et al. (‘316) in conjunction with FIG. 7] is identified as being located in a crosswalk [e.g., as taught by Sung et al. (‘316) in conjunction with FIG. 7] is identified;
per claim 28, depending from claim 27, wherein the safety critical driving situation occurs when the pedestrian [e.g., as taught by Tanase et al. (‘314) at paragraph [0071] and by Sung et al. (‘316) in conjunction with FIG. 7] is identified as being located in a crosswalk [e.g., as taught by Sung et al. (‘316) in conjunction with FIG. 7] is identified;
per claim 34, depending from claim 33, wherein the safety critical driving situation occurs when the pedestrian [e.g., as taught by Tanase et al. (‘314) at paragraph [0071] and by Sung et al. (‘316) in conjunction with FIG. 7] is identified as being located in a crosswalk [e.g., as taught by Sung et al. (‘316) in conjunction with FIG. 7] is identified;
Claim(s) 1, 7, 13, 14, 20, 21, 23 to 27, 29 to 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmar et al. (2020/0108722; cited previously) in view of Zhao et al. (2018/0297475; cited previously) and Gueb3 (Germany, 102018211792; cited herewith with Google machine translation).
Volkmar et al. (‘722) reveals:
per claim 1, a method of controlling deceleration of a vehicle in an autonomous driving mode [e.g., obviously, as the driving assistance function 14 of the control device 12 executing braking with a target braking torque Mtarget (or MGes), as described at paragraph [0058], such as for “emergency braking” (paragraph [0026])], the method comprising: 
receiving, by one or more processors of the vehicle [e.g., by the control device 12 implementing the flow chart of FIG. 2, obviously implemented as a processor], a braking profile [e.g., the signal depicted in FIG. 2 including the “braking profile” BV received at the evaluation step A in FIG. 2; and/or the temporal course (S1) of the target braking torque Mtarget shown in FIG. 3a, which is determined as Mtarget at the supply step Z in FIG. 2 and received at the determination step B in FIG. 2, in the operation procedure of the control device 12 (see e.g., paragraph [0024])] for a trajectory for the vehicle to follow into the future [e.g., the vehicle’s speed course (shown by the solid line) in FIG. 3b]; 
determining, by the one or more processors [e.g., as shown by the respective braking torques in FIG. 3a[4]], whether to send at least one of a first braking command to engage friction braking of the vehicle [e.g., in the braking profile of the temporal course (S1) of the target braking torque shown in FIG. 3a of Volkmar et al. (‘722), only frictional braking is used in the time interval between t3 and t2, when Mfric (as an obvious command, in FIG. 2) is taken over by the friction brake 10] or a second braking command to engage regenerative braking of the vehicle [e.g., in the braking profile of the temporal course (S1) of the target braking torque shown in FIG. 3a of Volkmar et al. (‘722), only regenerative braking (paragraph [0031]) or regenerative braking as high as possible (paragraph [0074]) is used in the time interval after t1 at the beginning of braking, when Mreg (as an obvious command, in FIG. 2) is taken over by the regenerative brake 4], based on (1) the braking profile [e.g., based on the temporal course S1 of the braking profile, e.g., as exemplified in FIG. 3a] . . ; and 
controlling, by the one or more processors, the deceleration of the vehicle in the autonomous driving mode based on at least one of the first braking command or the second braking [e.g., as shown by the vehicle’s speed course (solid line) in FIG. 3b];  
It may be alleged that Volkmar et al. (‘722) does not expressly reveal i) an autonomous driving mode, ii) that the control device (12) includes a processor, or iii) the information regarding the one or more objects and its features and the details regarding the safety critical driving situation, although Volkmar et al. (‘722) teaches in paragraph [0026] that in the case of emergency braking, the portion of the target braking torque which associated with the friction brake may be set correspondingly high.
However, in the context/field of an improved vehicle with regenerative and friction braking, Zhao et al. (‘475) teaches i) that the vehicle may be an autonomous vehicle that decelerates in response to an object (e.g., a leading vehicle; FIG. 2A) in front of the vehicle detected by a sensor 80, e.g., in accordance with a speed profile and a wheel torque request in a time window that may extend e.g., 10 seconds into the future (FIG. 3) when the deceleration time window is predicted to be coming (154 in FIG. 4), and ii) that the controller (50) may include a microprocessor or a central processing unit (CPU; paragraph [0023]) e.g., with ROM, RAM, etc. for storing data including executable instructions.
Moreover, in the context/field of an improved braking method for a vehicle with an automatic drive system that can implement dissipative (frictional) braking or regenerative braking with an electric motor in the case of an object ahead (12, 16) detected by a distance sensor 18, Gueb (DE, ‘792) teaches iii) that the distance sensor 18 (such as a radar or laser distance meter) is used to measure an actual distance between the vehicle and the object (12, 16 in FIG. 4) lying ahead, such as a preceding object 12 (16), regularly another vehicle (paragraph [0043]), and also to determine an “approach situation” where the actual distance to the preceding object/vehicle decreases over time (paragraph [0021]), wherein an automatic braking request B (FIG. 2) is implemented in a cut-in situation when the distance I to object 12 lying ahead is less than a setpoint distance S (FIG. 4), or in an approach situation involving a preceding object/vehicle when the distance I is greater than the setpoint distance S (FIG. 6).  Moreover, Gueb (DE, ‘792) teaches that, in the cut-in situation (FIG. 4), when stronger braking is required such that a comfort criterion K (defined by a maximum [comfortable] deceleration; paragraph [0014]) cannot be met (paragraph [0044]) or when a delay (tw) in regenerative braking would involve a safety risk (paragraphs [0010], [0037], etc.), a dissipative (frictional) braking strategy/profile Bdis (with its fast[er] response time; FIG. 3) is chosen, otherwise a regenerative braking strategy/profile Breg may be chosen5 as long as a minimum distance Amin (FIG. 7) to the preceding object/vehicle is not undercut, in which case the dissipative (frictional) braking strategy/profile Bdis would (again) be chosen.  See FIGS. 2 and 7.
It would have been obvious at the time the application was filed to implement or modify the Volkmar et al. (‘722) brake system, vehicle, control device, and method i) so that the vehicle was an autonomous vehicle, as taught by Zhao et al. (‘475), that executed automatic command and control of braking events for vehicle deceleration that lasted up to 10 or more seconds without driver initiation when a deceleration event was determined to be coming e.g., based on a detected object (leading vehicle), as taught by Zhao et al. (‘475), e.g., as a driver assistance function for providing emergency braking, as suggested by Volkmar et al. (‘722) himself, ii) so that the control device (12) was implemented as a conventional microprocessor or central processing unit (CPU), as taught by Zhao et al. (‘475), and iii) so that the vehicle was an autonomous driving vehicle that decelerated according to a braking profile in response to an object/vehicle detected by a sensor, as taught by Zhao et al. (‘475) and Gueb (DE, ‘792), and that the braking profile (in the case of a detected object) would have been chosen to be a dissipation (frictional) profile, as suggested by Volkmar et al. (‘722) and as taught by Gueb (DE, ‘792) at paragraph [0010], when high deceleration was required, or a waiting time for the necessary load change for implementing the regenerative braking would have involved a safety risk, such as in a cut-in situation, or a decelerating situation would have involved a minimum distance (Amin) from the preceding object being violated, as taught by Gueb (DE, ‘792), in order that the system, method, etc. of Volkmar et al. (‘722) would have been predictably usable with autonomous and semi-autonomous vehicles for initiating automatic braking, as taught by Zhao et al. (‘475) and Gueb (DE, ‘792), in order that conventional electronics could have been predictably used for the control device, as taught by Zhao et al. (‘475), in order that the safety risk associated with delayed regenerative braking, etc. would have been predictably avoided when objects were detected and/or collisions were to be avoided, as taught by Gueb (DE, ‘792), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Volkmar et al. (‘722) brake system, vehicle, control device, and method would have rendered obvious:
per claim 1, a method of controlling deceleration of a vehicle in an autonomous driving mode [e.g., the vehicle of Volkmar et al. (‘722) being autonomous as taught in e.g., the abstract and FIG. 2 in Zhao et al. (‘475)];
receiving, by one or more processors of the vehicle [e.g., the controller 50 that includes a microprocessor or central processing unit, in Zhao et al. (‘475)], information identifying one or more objects [e.g., 12, 16 in Gueb (DE, ‘792); and 90 in Zhao et al. (‘475); and the stop sign sensed and reached at paragraphs [0038], [0062], etc. in Volkmar et al. (‘722)] and features of the one or more objects [e.g., the distance to the object [relative position], the approaching situation [relative speed] between the vehicle and object, etc. as taught Gueb (DE, ‘792); the relative distance to and location of the detected object (claim 4) in FIG. 2A of Zhao et al. (‘475); and the particular traffic sign (stop sign) in Volkmar et al. (‘722)], and a braking profile for the vehicle to follow into the future [e.g., as shown in FIG. 3a of Volkmar et al. (‘722); and at Bdis and Breg of FIG. 3 in Gueb (DE, ‘792)];
determining, by the one or more processors, whether the braking profile is for a safety critical driving situation based on the information [e.g., whether the situations involve vehicle cut-in or decelerating when approaching another vehicle, as taught in Gueb (DE, 792), and thus is safety critical according to the teachings of applicant’s specification (published paragraph [0057]); and/or whether the braking torque (FIG. 3) that is required for the cut-in scenario in Gueb (DE, ‘792), if implemented by regenerative braking with its corresponding delay (waiting time tw), would involve a “safety risk” as taught by Gueb (DE, ‘792); with Volkmar et al. (‘722) teaching that, to be safe, braking should not be “insufficient or [have a] temporally delayed braking effect”; and/or whether the braking torque will lead to deceleration greater than a maximum (comfortable) deceleration, and thus be implemented for safety reasons and not for comfort reasons, by the dissipation (frictional) braking, as taught by Volkmar et al. (722) e.g., at paragraph [0026], and also by Gueb (DE, ‘792); and/or whether the braking torque that is required for the decelerating (approach) in Gueb (DE, ‘792), if implemented by regenerative braking with its corresponding delay (waiting time tw), would violate the minimum distance (Amin) to the preceding object, and thus obviously involve the safety risk, and be safety critical];
determining, by the one or more processors, whether to send at least one of a first braking command to engage friction braking of the vehicle [e.g., as shown at Bdis in FIG. 3 of Gueb (DE, ‘792) when braking greater than the maximum deceleration of the comfort criteria is required due to a vehicle cut-in or due to the minimum distance Amin that would be violated if the regenerative brake were used; and as obviously shown e.g., between times t3 and t2 in FIG. 3a of Volkmar et al. (‘722), when the braking profile is met (purely) by use of the friction brake] or a second braking command to engage regenerative braking of the vehicle [e.g., as shown at Breg in FIG. 3 of Gueb (DE, ‘792) when braking not greater than the maximum deceleration of the comfort criteria is required due to a vehicle cut-in or due to the minimum distance Amin not being violated if/when the regenerative brake were/is used; and as obviously shown e.g., between times t1 and a point before t2 in FIG. 3a of Volkmar et al. (‘722), when the braking profile is met (purely) by use of the regenerative brake] based on (1) the braking profile [e.g., Bdis or Breg as shown in FIG. 5 of Gueb (DE, ‘792); and/or FIG. 3a in Volkmar et al. (‘722)] and (2) the determination of whether the braking profile is for a safety critical driving situation [e.g., whether the braking is for the cut-in or decelerating vehicle (approach situation) in Gueb (DE, ‘792); and/or whether the regenerative braking delay would involve the “safety risk” as taught by Gueb (DE, ‘792); and/or whether the required deceleration would not satisfy the comfort criterion, as taught by Gueb (DE, ‘792); and/or whether the minimum distance Amin would be violated (by using the regenerative brake), as taught by Gueb (DE, ‘792)]]; and 
controlling, by the one or more processors, the deceleration of the vehicle in the autonomous driving mode based on the at least one of the first braking command or the second braking command [e.g., as shown by the vehicle’s speed course (solid line) in FIG. 3b of Volkmar et al. (‘722); and in FIGS. 5 and 7 of Gueb (DE, ‘792)];
per claim 7, a system for controlling deceleration of a vehicle in an autonomous driving mode [e.g., the vehicle of Volkmar et al. (‘722) being autonomous as taught in e.g., the abstract and FIG. 2 in Zhao et al. (‘475)], the system comprising: 
one or more processors [e.g., the microprocessor or CPU of Zhao et al. (‘475) executing (in the control device 12) the functions shown e.g., in FIG. 2 (see also FIG. 3a) of Volkmar et al. (‘722)] configured to: 
receive information identifying one or more objects  [e.g., 12, 16 in Gueb (DE, ‘792); and 90 in Zhao et al. (‘475); and the stop sign sensed and reached at paragraphs [0038], [0062], etc. in Volkmar et al. (‘722)] and features of the one or more objects [e.g., the distance to the object [relative position], the approaching situation [relative speed] between the vehicle and object, etc. as taught Gueb (DE, ‘792); the relative distance to and location of the detected object (claim 4) in FIG. 2A of Zhao et al. (‘475); and the particular traffic sign (stop sign) in Volkmar et al. (‘722)], and a braking profile for the vehicle to follow into the future [e.g., as shown in FIG. 3a of Volkmar et al. (‘722); and at Bdis and Breg of FIG. 3 in Gueb (DE, ‘792)]; 
determine whether the braking profile is for a safety critical driving situation based on the information [e.g., whether the situations involve vehicle cut-in or decelerating when approaching another vehicle, as taught in Gueb (DE, 792), and thus is safety critical according to the teachings of applicant’s specification (published paragraph [0057]); and/or whether the braking torque (FIG. 3) that is required for the cut-in scenario in Gueb (DE, ‘792), if implemented by regenerative braking with its corresponding delay (waiting time tw), would involve a “safety risk” as taught by Gueb (DE, ‘792); with Volkmar et al. (‘722) teaching that, to be safe, braking should not be “insufficient or [have a] temporally delayed braking effect”; and/or whether the braking torque will lead to deceleration greater than a maximum (comfortable) deceleration, and thus be implemented for safety reasons and not for comfort reasons, by the dissipation (frictional) braking, as taught by Volkmar et al. (722) e.g., at paragraph [0026], and also by Gueb (DE, ‘792); and/or whether the braking torque that is required for the decelerating (approach) in Gueb (DE, ‘792), if implemented by regenerative braking with its corresponding delay (waiting time tw), would violate the minimum distance (Amin) to the preceding object, and thus obviously involve the safety risk, and be safety critical]; 
determine whether to send at least one of a first braking command to engage friction braking of the vehicle [e.g., as shown at Bdis in FIG. 3 of Gueb (DE, ‘792) when braking greater than the maximum deceleration of the comfort criteria is required due to a vehicle cut-in or due to the minimum distance Amin that would be violated if the regenerative brake were used; and as obviously shown e.g., between times t3 and t2 in FIG. 3a of Volkmar et al. (‘722), when the braking profile is met (purely) by use of the friction brake] or a second braking command to engage regenerative braking of the vehicle [e.g., as shown at Breg in FIG. 3 of Gueb (DE, ‘792) when braking not greater than the maximum deceleration of the comfort criteria is required due to a vehicle cut-in or due to the minimum distance Amin not being violated if/when the regenerative brake were/is used; and as obviously shown e.g., between times t1 and a point before t2 in FIG. 3a of Volkmar et al. (‘722), when the braking profile is met (purely) by use of the regenerative brake] based on (1) the braking profile [e.g., Bdis or Breg as shown in FIG. 5 of Gueb (DE, ‘792); and/or FIG. 3a in Volkmar et al. (‘722)] and (2) the determination of whether the braking profile is for a safety critical driving situation [e.g., whether the braking is for the cut-in or decelerating vehicle (approach situation) in Gueb (DE, ‘792); and/or whether the regenerative braking delay would involve the “safety risk” as taught by Gueb (DE, ‘792); and/or whether the required deceleration would not satisfy the comfort criterion, as taught by Gueb (DE, ‘792); and/or whether the minimum distance Amin would be violated (by using the regenerative brake), as taught by Gueb (DE, ‘792)]]; and 
control deceleration of the vehicle in the autonomous driving mode according to the braking profile based on the at least one of the first braking command or the second braking command [e.g., as shown by the vehicle’s speed course (solid line) in FIG. 3b of Volkmar et al. (‘722); and in FIGS. 5 and 7 of Gueb (DE, ‘792)];
per claim 13, depending from claim 7, further comprising the vehicle [e.g., as shown in FIG. 1 of Volkmar et al. (‘722)];
per claim 14, a non-transitory recording medium [e.g., the ROM, RAM, etc. taught by Zhao et al. (‘475) at paragraph [0023]] on which instructions are stored, the instructions when executed by one or more processors [e.g., the microprocessor or CPU of Zhao et al. (‘475) executing (in the control device 12) the functions shown e.g., in FIG. 2 (see also FIG. 3a) of Volkmar et al. (‘722)], cause the one or more processors to perform a method of controlling deceleration of a vehicle in an autonomous driving mode [e.g., the vehicle of Volkmar et al. (‘722) being autonomous as taught in e.g., the abstract and FIG. 2 in Zhao et al. (‘475)], the method comprising: 
receiving information identifying one or more objects [e.g., 12, 16 in Gueb (DE, ‘792); and 90 in Zhao et al. (‘475); and the stop sign sensed and reached at paragraphs [0038], [0062], etc. in Volkmar et al. (‘722)] and features of the one or more objects [e.g., the distance to the object [relative position], the approaching situation [relative speed] between the vehicle and object, etc. as taught Gueb (DE, ‘792); the relative distance to and location of the detected object (claim 4) in FIG. 2A of Zhao et al. (‘475); and the particular traffic sign (stop sign) in Volkmar et al. (‘722)], and a braking profile for the vehicle to follow into the future [e.g., as shown in FIG. 3a of Volkmar et al. (‘722); and at Bdis and Breg of FIG. 3 in Gueb (DE, ‘792)]; 
determining whether the braking profile is for a safety critical driving situation based on the information [e.g., whether the situations involve vehicle cut-in or decelerating when approaching another vehicle, as taught in Gueb (DE, 792), and thus is safety critical according to the teachings of applicant’s specification (published paragraph [0057]); and/or whether the braking torque (FIG. 3) that is required for the cut-in scenario in Gueb (DE, ‘792), if implemented by regenerative braking with its corresponding delay (waiting time tw), would involve a “safety risk” as taught by Gueb (DE, ‘792); with Volkmar et al. (‘722) teaching that, to be safe, braking should not be “insufficient or [have a] temporally delayed braking effect”; and/or whether the braking torque will lead to deceleration greater than a maximum (comfortable) deceleration, and thus be implemented for safety reasons and not for comfort reasons, by the dissipation (frictional) braking, as taught by Volkmar et al. (722) e.g., at paragraph [0026], and also by Gueb (DE, ‘792); and/or whether the braking torque that is required for the decelerating (approach) in Gueb (DE, ‘792), if implemented by regenerative braking with its corresponding delay (waiting time tw), would violate the minimum distance (Amin) to the preceding object, and thus obviously involve the safety risk, and be safety critical]; 
determining whether to send a first braking command to engage friction braking of the vehicle  [e.g., as shown at Bdis in FIG. 3 of Gueb (DE, ‘792) when braking greater than the maximum deceleration of the comfort criteria is required due to a vehicle cut-in or due to the minimum distance Amin that would be violated if the regenerative brake were used; and as obviously shown e.g., between times t3 and t2 in FIG. 3a of Volkmar et al. (‘722), when the braking profile is met (purely) by use of the friction brake] or a second braking command to engage regenerative braking of the vehicle [e.g., as shown at Breg in FIG. 3 of Gueb (DE, ‘792) when braking not greater than the maximum deceleration of the comfort criteria is required due to a vehicle cut-in or due to the minimum distance Amin not being violated if/when the regenerative brake were/is used; and as obviously shown e.g., between times t1 and a point before t2 in FIG. 3a of Volkmar et al. (‘722), when the braking profile is met (purely) by use of the regenerative brake] based on (1) the braking profile [e.g., Bdis or Breg as shown in FIG. 5 of Gueb (DE, ‘792); and/or FIG. 3a in Volkmar et al. (‘722)] and (2) the determination of whether the braking profile is for a safety critical driving situation [e.g., whether the braking is for the cut-in or decelerating vehicle (approach situation) in Gueb (DE, ‘792); and/or whether the regenerative braking delay would involve the “safety risk” as taught by Gueb (DE, ‘792); and/or whether the required deceleration would not satisfy the comfort criterion, as taught by Gueb (DE, ‘792); and/or whether the minimum distance Amin would be violated (by using the regenerative brake), as taught by Gueb (DE, ‘792)]]; and 
controlling the deceleration of the vehicle in the autonomous driving mode based on the at least one of the first braking command or the second braking command [e.g., as shown by the vehicle’s speed course (solid line) in FIG. 3b of Volkmar et al. (‘722); and in FIGS. 5 and 7 of Gueb (DE, ‘792)];
per claim 20, depending from claim 1, wherein the features include type of the one or more objects [e.g., the stop/traffic sign(s) in paragraphs [0038], [0063], etc. of Volkmar et al. (‘722), the vehicle in front at paragraph [0007], etc. and FIG. 2A of Zhao et al. (‘475), the preceding vehicle in (FIG. 6 of) Gueb (DE, ‘792), etc.];  
per claim 21, depending from claim 20, wherein the type is at least one of a pedestrian, a vehicle [e.g., as in FIG. 2A of Zhao et al. (‘475) and FIG. 6 of Gueb (DE, ‘792)], or an area of a traffic accident;
per claim 23, depending from claim 21, wherein the vehicle is one of an emergency vehicle [e.g., the vehicle conducting “emergency braking” at paragraph [0026] in Volkmar et al. (‘722); in the alternative, emergency vehicles and school buses were conventional vehicles at the time the application was filed, and it would have been obvious, for one or ordinary skill in the art, to implement the Volkmar et al. (‘722) brake system, vehicle, control device, and method on any or all vehicles that interacted with any or all other vehicles on the road, e.g., so as to execute stop control and avoid collisions e.g., with any/all other vehicles on the road] or a school bus;
per claim 24, depending from claim 1, wherein the features include at least one of location [e.g., location of the object in claim 4 of Zhao et al. (‘475)], heading, orientation, speed [e.g., the approaching situation [relative speed] between the vehicle and object, etc. as taught Gueb (DE, ‘792)], acceleration, size or shape [e.g., the particular traffic sign (stop sign) in Volkmar et al. (‘722)] of the one or more objects;
per claim 25, depending from claim 1, wherein the determination of whether to send the first braking command or the second braking command is based on a table of objects [e.g., paragraph [0064] in Volkmar et al. (‘722), “the distribution function D [that determines the torque amount distributed to the friction brake and the regenerative brake], according to this embodiment example, based on the classification of the driving situation, is selected from a table stored, for example, in the control device 12”, with the table including stored data as objects];
per claim 26, depending from claim 7, wherein the features include type of the one or more objects [e.g., the stop/traffic sign(s) in paragraphs [0038], [0063], etc. of Volkmar et al. (‘722), the vehicle in front at paragraph [0007], etc. and FIG. 2A of Zhao et al. (‘475), the preceding vehicle in (FIG. 6 of) Gueb (DE, ‘792), etc.];
per claim 27, depending from claim 26, wherein the type is at least one of a pedestrian, a vehicle [e.g., as in FIG. 2A of Zhao et al. (‘475) and FIG. 6 of Gueb (DE, ‘792)], or an area of a traffic accident;
per claim 29, depending from claim 27, wherein the vehicle is one of an emergency vehicle [e.g., the vehicle conducting “emergency braking” at paragraph [0026] in Volkmar et al. (‘722); in the alternative, emergency vehicles and school buses were conventional vehicles at the time the application was filed, and it would have been obvious, for one or ordinary skill in the art, to implement the Volkmar et al. (‘722) brake system, vehicle, control device, and method on any or all vehicles that interacted with any or all other vehicles on the road, e.g., so as to execute stop control and avoid collisions e.g., with any/all other vehicles on the road] or a school bus;
per claim 30, depending from claim 7, wherein the features include at least one of location [e.g., location of the object in claim 4 of Zhao et al. (‘475)], heading, orientation, speed [e.g., the approaching situation [relative speed] between the vehicle and object, etc. as taught Gueb (DE, ‘792)], acceleration, size or shape [e.g., the particular traffic sign (stop sign) in Volkmar et al. (‘722)] of the one or more objects;
per claim 31, depending from claim 7, wherein the determination of whether to send the first braking command or the second braking command is based on a table of objects [e.g., paragraph [0064] in Volkmar et al. (‘722), “the distribution function D [that determines the torque amount distributed to the friction brake and the regenerative brake], according to this embodiment example, based on the classification of the driving situation, is selected from a table stored, for example, in the control device 12”, with the table including stored data as objects];
per claim 32, depending from claim 14, wherein the features include type of the one or more objects [e.g., the stop/traffic sign(s) in paragraphs [0038], [0063], etc. of Volkmar et al. (‘722), the vehicle in front at paragraph [0007], etc. and FIG. 2A of Zhao et al. (‘475), the preceding vehicle in (FIG. 6 of) Gueb (DE, ‘792), etc.];
per claim 33, depending from claim 32, wherein the type is at least one of a pedestrian, a vehicle [e.g., as in FIG. 2A of Zhao et al. (‘475) and FIG. 6 of Gueb (DE, ‘792)], or an area of a traffic accident;
per claim 35, depending from claim 33, wherein the vehicle is one of an emergency vehicle [e.g., the vehicle conducting “emergency braking” at paragraph [0026] in Volkmar et al. (‘722); in the alternative, emergency vehicles and school buses were conventional vehicles at the time the application was filed, and it would have been obvious, for one or ordinary skill in the art, to implement the Volkmar et al. (‘722) brake system, vehicle, control device, and method on any or all vehicles that interacted with any or all other vehicles on the road, e.g., so as to execute stop control and avoid collisions e.g., with any/all other vehicles on the road] or a school bus;
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Luke et al. (2016/0167519) teaches using different selected ones (or both) of regenerative and/or mechanical braking depending on a distance to an object 114 in the travel path of a vehicle or a potential object 116 in the travel path of the vehicle.
Yamakado et al. (2016/0347181) changes a selection/proportion of regenerative and friction braking used in the automatic brake control depending on a risk potential of the collision, e.g., as shown in FIGS. 17B and 17C, reproduced below/on the next page by the examiner (with ovals to highlight the braking selection/proportion made in accordance with determined risk potentials RP0..RP3 in FIG. 17C):

    PNG
    media_image3.png
    615
    1576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    1171
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See applicant’s published specification at paragraph [0019], “In addition, conventional brake controllers may typically utilize friction braking for safety critical events such as with advanced driver assistance systems which automatically apply the brakes to avoid a collision with another object.”
        2 ta·ble  (tā′bəl) n.
        . . .
        9. An orderly arrangement of data, especially one in which the data are arranged in columns and rows in an essentially rectangular form.
        10. An abbreviated list, as of contents; a synopsis.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 22 September 2022]
        3 Literally, Gueß.
        4 For example only, the examiner annotates the portions of the target braking torque Mtarget allotted to the regenerative brake and to the friction brake, respectively, as shown in a portion of FIG. 3a of Volkmar et al. (‘722) below/on the next page:
        
    PNG
    media_image1.png
    432
    951
    media_image1.png
    Greyscale

        5 The torque v. time characteristics of the dissipative (frictional) braking strategy/profile Bdis and the regenerative braking strategy/profile Breg are shown in FIG. 3 of Gueb (DE, ‘792), reproduced below/on the next page by the examiner:
        
    PNG
    media_image2.png
    601
    525
    media_image2.png
    Greyscale